SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

364
CAF 13-01203
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF KARLA BOW, PETITIONER-APPELLANT,

                     V                              MEMORANDUM AND ORDER

JOSEPH BOW, RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


KARLA BOW, PETITIONER-APPELLANT PRO SE.


     Appeal from a corrected order of the Family Court, Niagara County
(John F. Batt, J.), entered September 21, 2012 in a proceeding
pursuant to Family Court Act article 4. The corrected order denied in
part petitioner’s written objections to an order of the Support
Magistrate on her petition alleging that respondent willfully violated
a prior order of support.

     It is hereby ORDERED that the corrected order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of Bow v Bow ([appeal No. 1] ___
AD3d ___ [May 9, 2014]).




Entered:   May 9, 2014                          Frances E. Cafarell
                                                Clerk of the Court